          Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 1 of 11

                                       ----1
                                                      U.S. Department of Justice       C,,\;- .~
                                                      United States Attorney
                                                      Southern District ofNew York
                        l ~ CALU FILED                lhe S1/v10 J Mollo But/ding
              .DOC#: -                                One Saint Andrew ·s Plaza
                                                      New York. New York 10007
               DATF•··

                                                      March 18, 2019

BY EMAIL
Ian Marcus Amelkin, Esq.
Sarah J. Baumgartel, Esq.
Amy Gallicchio, Esq.
Federal Defenders of New York
52 Duane Street, 10th Floor
New York, NY 10007

    Re:      United States v. Cesar Altieri Sayoc, alkla "Cesar Randazzo," a/kla "Cesar Altieri,"
             alkla "Cesar Altieri Randazzo," St 18 Cr. 820 (JSR)

Dear Counsel:

        On the understandings specified below, the Office of the United States Attorney for the
Southern District of New York ("this Office") will accept a guilty plea from Cesar Altieri Sayoc
("the defendant") to Counts One through Sixty-Five of the above-referenced proposed Superseding
Information (the "Information").

        Counts One through Sixteen of the Information each charge the defendant with using a
weapon of mass destruction, in or about October 2018, in violation of Title 18, United States Code,
Sections 2332a(a)(2) and 2. Counts One through Sixteen each carry a maximum term of
imprisonment of life; a maximum term of supervised release of life; a maximum fine, pursuant to
Title 18, United States Code, Section 3571, of the greatest of $250,000, twice the gross pecuniary
gain derived from the offense, or twice the gross pecuniary loss to persons other than the defendant
resulting from the offense; and a $100 mandatory special assessment.

        Counts Seventeen through Thirty-Two of the Information each charge the defendant with
interstate transportation of an explosive, in or about October 2018, in violation of Title 18, United
States Code, Sections 844(d) and 2. Counts Seventeen through Thirty-Two each carry a maximum
term of imprisonment of 10 years; a maximum term of supervised release of three years; a
maximum fine, pursuant to Title 18, United States Code, Section 3571, of the greatest of $250,000,
twice the gross pecuniary gain derived from the offense, or twice the gross pecuniary loss to
persons other than the defendant resulting from the offense; and a $100 mandatory special
assessment.

       Counts Thirty-Three through Forty-Eight of the Information each charge the defendant
with conveying a threat in interstate commerce, in or about October 2018, in violation of Title 18,
United States Code, Sections 875(c) and 2. Counts Thirty-Three through Forty-Eight each carry
a maximum term of imprisonment of five years; a maximum term of supervised release of three



04.09.2018
       Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 2 of 11


Letter to the Federal Defenders of New York                                                   Page2
March 18, 2019

years; a maximum fine, pursuant to Title 18, United States Code, Section 3571, of the greatest of
$250,000, twice the gross pecuniary gain derived from the offense, or twice the gross pecuniary
loss to persons other than the defendant resulting from the offense; and a $100 mandatory special
assessment.

         Counts Forty-Nine through Sixty-Four of the Information each charge the defendant with
the illegal mailing of explosives with the intent to kill or injure another, in or about October 2018,
in violation of Title 18, United States Code, Sections 17160)(2) and 2. Counts Forty-Nine through
Sixty-Four each carry a maximum term of imprisonment of 20 years; a maximum term of
supervised release of three years; a maximum fine, pursuant to Title 18, United States Code,
Section 3571, of the greatest of $250,000, twice the gross pecuniary gain derived from the offense,
or twice the gross pecuniary loss to persons other than the defendant resulting from the offense;
and a $100 mandatory special assessment.

        Count Sixty-Five of the Information charges the defendant with carrying an explosive
during the commission of a felony, in or about October 2018, in violation of Title 18, United States
Code, Sections 844(h) and 2. Count Sixty-Five carries a mandatory term of imprisonment of 10
years, which must run consecutively to any other term of imprisonment imposed; a maximum term
of supervised release of three years; a maximum fine, pursuant to Title 18, United States Code,
Section 3571, of the greatest of $250,000, twice the gross pecuniary gain derived from the offense,
or twice the gross pecuniary loss to persons other than the defendant resulting from the offense;
and a $100 mandatory special assessment.

       The total maximum term of imprisonment on Counts One through Sixty-Five is life
imprisonment, with a mandatory minimum term of imprisonment of I 0 years.

        In consideration of the defendant's plea to the above offenses, the defendant will not be
further prosecuted criminally by the Department of Justice (except for criminal tax violations, if
any, as to which this Office cannot, and does not, make any agreement) for his mailing of 16
packages containing improvised explosive devices to various intended recipients throughout the
United States, in or about October 2018, as charged in Counts One through Sixty-Five of the
Information, it being understood that this agreement does not bar the use of such conduct as a
predicate act or as the basis for a sentencing enhancement in a subsequent prosecution including,
but not limited to, a prosecution pursuant to Title 18, United States Code, Sections 1961 et seq. In
addition, at the time of sentencing, the Government will move to dismiss any open Counts against
the defendant. The defendant agrees that with respect to any and all dismissed charges, he is not
a "prevailing party" within the meaning of the "Hyde Amendment," Section 617, P .L. l 05-119
(Nov. 26, 1997), and will not file any claim under that law.

        The defendant hereby admits the forfeiture allegations with respect to Counts One through
Sixty-Five of the Information and agrees to forfeit to the United States (i) pursuant to Title 18,
United States Code, Section 98l(a)(l)(G) and Title 28, United States Code, Section 2461(c), any
and all assets, foreign and domestic, of the defendant; any and all assets, foreign and domestic,
affording the defendant a source of influence over any entity or organization engaged in planning
or perpetrating said offenses; any and all assets, foreign and domestic, acquired or maintained with
the intent and for the purpose of supporting, planning, conducting or concealing said offenses; any


04.24.2018
r •   ?
                 Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 3 of 11


          Letter to the Federal Defenders of New York                                                      Page 3
          March 18, 2019

          and all assets, foreign and domestic, derived from, involved in, or used or intended to be used to
          commit said offenses, (ii) pursuant to Title 18, United States Code, Section 981 (a)(l)(C) and Title
          28, United States Code, Section 246l(c), any and all property, real and personal, that constitutes
          or is derived from proceeds traceable to the commission of said offenses, including but not limited
          to a sum of money in United States currency representing the amount of proceeds traceable to the
          commission of said offenses; and (iii) specifically with respect to Counts Seventeen through
          Thirty-Two and Sixty Five, pursuant to Title 18, United States Code, Sections 844(c) and
          982(a)(2)(B) and Title 28, United States Code, Section 2461, any and all explosive materials
          involved or used or intended to be used in said offenses; and any property constituting, or derived
          from, proceeds obtained, directly or indirectly, as a result of said offenses, including but not limited
          to a sum of money in United States currency representing the amount of property involved in said
          offenses.

                  It is further understood that any forfeiture of the defendant's assets shall not be treated as
          satisfaction of any fine, restitution, cost of imprisonment, or any other penalty the Court may
          impose upon him in addition to forfeiture.

                  The defendant agrees to waive venue, and to be prosecuted in the Southern District of New
          York, with respect to Counts Six through Sixteen, Twenty-One through Thirty-Two, Thirty-Eight
          through Forty-Eight, and Fifty-Four through Sixty-Four. The defendant further agrees to allocute
          to the waiver of venue with respect to these Counts in connection with his guilty plea.

                 In consideration of the foregoing and pursuant to United States Sentencing Guidelines
          ("U.S.S.G." or ''Guidelines") Section 6B 1.4, the parties hereby stipulate to the following:

              A. Offense Level

                  1. The applicable Guidelines manual is the manual in effect as of November l, 2018.

              Counts One through Sixteen

                  2. The applicable Guideline to Counts One through Sixteen is U .S.S.G. § 2M6.1.

                  3. Pursuant to U.S.S.G. § 2M6.l(a)(l), the base offense level for each of Counts One
          through Sixteen is 42 because each offense was committed with the intent to injure the United
          States.

                  4. Pursuant to U.S.S.G. § 3Al.2(a), the base offense level for Counts Two, Three, Five,
          Six, Seven, Eight, Nine, Ten, Eleven, Twelve, and Thirteen is increased by three levels because
          the victims of these offenses were current or former government employees and the offenses were
          motivated by such status.

                  5. Pursuantto U.S.S.G. § 3Al .4(a), because Counts One through Sixteen are each felonies
          that involved, or were intended to promote, a federal crime of terrorism, 12 levels are added.




          04.24.2018
         Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 4 of 11


Letter to the Federal Defenders of New York                                                  Page 4
March 18, 2019

       6. The offense level for each of Counts One, Four, Fourteen, Fifteen, and Sixteen is 54,
and the offense level for each of Counts Two, Three, Five, Six, Seven, Eight, Nine, Ten, Eleven,
Twelve, and Thirteen is 57.

   Counts Seventeen through Thirty-Two and Counts Forty-Nine through Sixty-Four

       7. The applicable Guideline to Counts Seventeen through Thirty-Two and Counts Forty-
Nine through Sixty-Four is U.S.S.G. § 2Kl.3.

        8. Pursuant to U.S.S.G. § 2Kl.3(a)(2), because the defendant committed the offenses
charged in Counts Seventeen through Thirty-Two and Counts Forty-Nine through Sixty-Four
subsequent to sustaining a felony conviction for a crime of violence, to wit, the defendant's
November 12, 2002 conviction in the Eleventh Judicial Circuit Court in Florida of threatening to
throw or discharge a bomb or destructive device in the second degree, in violation of Florida
Statute § 790.162, the base offense level for each of Counts Seventeen through Thirty-Two and
Counts Forty-Nine through Sixty-Four is 20.

       9. Pursuant to U.S.S.G. § 2Kl.3(b)(3)(B), because the defendant used and possessed
explosive material in connection with another felony offense, and possessed and transferred
explosive material with knowledge, intent, and reason to believe that the explosive material would
be used or possessed in connection with another felony offense, four levels are added to each of
Counts Seventeen through Thirty-Two and Forty-Nine through Sixty-Four.

         10. Pursuant to U.S.S.G. § 3Al.2(a), the base offense level for Counts Eighteen, Nineteen,
Twenty-One, Twenty-Two, Twenty-Three, Twenty-Four, Twenty-Five, Twenty-Six, Twenty-
Seven, Twenty-Eight, Twenty-Nine, Fifty, Fifty-One, Fifty-Three, Fifty-Four, Fifty-Five, Fifty-
Six, Fifty-Seven, Fifty-Eight, Fifty-Nine, Sixty, and Sixty-One is increased by three levels because
the victims of these offenses were current or former government employees and the offenses were
motivated by such status.

       11. Pursuant to U.S.S.G. § 3Al.4(a), because Counts Seventeen through Thirty-Two and
Counts Forty-Nine through Sixty-Four are each felonies that involved, or were intended to
promote, a federal crime of terrorism, 12 levels are added.

        12. The offense level for each of Counts Seventeen, Twenty, Thirty, Thirty-One, Thirty-
Two, Thirty-Three, Thirty-Six, Forty-Six, Forty-Seven, and Forty-Eight is 36, and the offense
level for each of Counts Eighteen, Nineteen, Twenty-One, Twenty-Two, Twenty-Three, Twenty-
F our, Twenty-Five, Twenty-Six, Twenty-Seven, Twenty-Eight, Twenty-Nine, Fifty, Fifty-One,
Fifty-Three, Fifty-Four, Fifty-Five, Fifty-Six, Fifty-Seven, Fifty-Eight, Fifty-Nine, Sixty, and
Sixty-One is 39.

    Counts Thirty-Three through Forty-Eight

         13. The applicable Guideline to Counts Thirty-Three through Forty-Eight is U.S.S.G. §
2A6.l.



04.24.2018
        Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 5 of 11


Letter to the Federal Defenders of New York                                                  Page 5
March 18, 2019

       14. Pursuant to U.S.S.G. § 2A6.l(a)(l), the base offense level for each of Counts Thirty-
Three through Forty-Eight is 12.

        15. Pursuant to U.S.S.G. § 2A6. l(b)(l), because each offense involved conduct evidencing
an intent to carry out such threat, six levels are added.

        16. Pursuant to U.S.S.G. § 2A6.l(b)(4), because each offense involved (A) substantial
disruption of public, governmental, or business functions or services; and (B) a substantial
expenditure of funds to clean up, decontaminate, or otherwise respond to the offense conduct
evidencing an intent to carry out such threat, four levels are added.

        17. Pursuant to U.S.S.G. § 3Al.2(a), the base offense level for Counts Thirty-Four, Thirty-
Five, Thirty-Seven, Thirty-Eight, Thirty-Nine, Forty, Forty-One, Forty-Two, Forty-Three, Forty-
Four, and Forty-Five is increased by three levels because the victims of these offenses were current
or former government employees and the offenses were motivated by such status.

        18. Pursuant to U.S.S.G. § 3A l .4(a), because Counts Thirty-Three through Forty-Eight are
each felonies that involved, or were intended to promote, a federal crime of terrorism, 12 levels
are added.

       19. The offense level for each of Counts Thirty-Three, Thirty-Six, Forty-Six, Forty-Seven,
and Forty-Eight is 34, and the offense level for each of Counts Thirty-Four, Thirty-Five, Thirty-
Seven, Thirty-Eight, Thirty-Nine, Forty, Forty-One, Forty-Two, Forty-Three, Forty-Four, and
Forty-Five is 37.

    Grouping Analysis

       20. Pursuant to U.S.S.G. § 3Dl.2(b), the following Counts are grouped together in the
following Groups because they involve the same victim and two or more acts or transactions
connected by a common criminal objective or constituting part of a common scheme or plan:

..•.                  CoJIJitS   '
                                                   ,Group              .. ·Victim·.             ..
    One, Seventeen, Thirty-Three, Forty-Nine      Group-I     George Soros
    Two, Eighteen, Thirty-Four, Fifty             Group-2     Hillary Clinton
    Three, Nineteen, Thirty-Five, Fifty-One       Group-3     John Brennan
    Four, Twenty, Thirty-Six, Fifty-Two           Group-4     Robert De Niro
    Five, Twenty-One, Thirty-Seven, Fifty-Three   Group-5     James Clapper
    Six, Twenty-Two, Thirty-Eight, Fifty-Four     Group-6     Barack Obama
    Seven, Twenty-Three, Thirty-Nine,             Group-7     Maxine Waters -
    Fiftv-Five                                                Washington, D.C. package
    Eight, Twenty-Four, Forty, Fifty-Six          Group-8     Eric Holder




04.24.2018
       Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 6 of 11


Letter to the Federal Defenders of New York                                                   Page 6
March 18, 2019

                  Counts                          Gr-0ur>           '
                                                                             Victim.     ''     f'
                                                                                                     '


 Nine, Twenty-Five, Forty-One, Fifty-Seven       Group-9      Maxine Waters -
                                                              Los Arnzeles, California oackage 1
 Ten, Twenty-Six, Forty-Two, Fifty-Eight         Group-IO     JosephBiden,Jr. -
                                                              Wilmington, Delaware package I
 Eleven, Twenty-Seven, Forty-Three,              Group-I I    JosephBiden,Jr.-
 Fifty-Nine                                                   Wilmington, Delaware package 2
 Twelve, Twenty-Eight, Forty-Four, Sixty         Group-12     Cory Booker
 Thirteen, Twenty-Nine, Forty-Five,              Group-13     Kamala Harris
 Sixty-One
 Fourteen, Thirty, Forty-Six, Sixty-Two          Group-14     Thomas Steyer -
                                                              San Francisco, California package 1
 Fifteen, Thirty-One, Forty-Seven,            Group-15        CNN
 Sixty-Three
 Sixteen, Thirty-Two, Forty-Eight, Sixty-Four Group-16        Thomas Steyer -
                                                              San Francisco, California oack:age 2

      21. Count Sixty-Five cannot be grouped with any other Counts because this Count requires
a mandatory and consecutive term of imprisonment. See U.S.S.G. § 301.2 App. n.l.

       22. Pursuant to U.S.S.G. § 301.3(a), the offense level applicable to Groups 1 through
Sixteen, is the highest offense level of any of the Counts in each Group. Counts One through
Sixteen have the highest offense level in each respective Group. Accordingly, the offense level
for each of Groups One, Four, Fourteen, Fifteen, and Sixteen is 54, and the offense level for each
of Groups Two, Three, Five, Six, Seven, Eight, Nine, Ten, Eleven, Twelve, and Thirteen is 57.

        23. Pursuant to U.S.S.G. § 301 .4, the combined offense level is 62, which is calculated by
taking the offense level for Group Two-one of the Groups with the highest offense level of 57-
and adding five levels because of the total of 15 units allotted to Group One and Groups Three
through Sixteen.

        24. Assuming the defendant clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through his allocution and subsequent conduct prior to the
imposition of sentence, a two-level reduction will be warranted, pursuant to U.S.S.G. § 3El.l(a).
Furthermore, assuming the defendant has accepted responsibility as described in the previous
sentence, the Government will move at sentencing for an additional one-level reduction, pursuant
to U.S.S.G. § 3El.l(b), because the defendant gave timely notice of his intention to enter a plea of
guilty, thereby permitting the Government to avoid preparing for trial and permitting the Court to
allocate its resources efficiently.



1The parties further stipulate that the mailing of separate packages to the same intended victim
constitutes a separate Group for purposes of computing the applicable Guidelines sentence. See
U.S.S.G. § 3Dl.2 App. n.4.


04.24.2018
'.
            Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 7 of 11

     Letter to the Federal Defenders of New York                                                     Page7
     March 18, 2019

            25. Pursuant to U.S.S.G. § 2K2.4(a), the Guideline sentence for Count Sixty-Five is the
     term of imprisonment required by statute as described above.

            26. Pursuant to Chapter 5, Part A (App. n.2), where the total offense level is calculated in
     excess of 43, the offense level is treated as 43.

             In accordance with the above, the applicable Guidelines offense level is 43.

        B. Criminal History Category

            Based upon the information now available to this Office (including representations by the
     defense), the defendant has three criminal history points, calculated as follows:

             1. On or about December 5, 1991, the defendant was convicted in the Seventeenth Judicial
     Circuit Court in Florida of grand theft in the third degree, a felony, in violation of Florida Statute
     § 812.014. The defendant received a sentence of two years' probation. Pursuant to U.S.S.G.
     § 4Al.2(e)(3), no criminal history point is added.

             2. On or about August 12, 1992, the defendant was convicted in Miami-Dade County
     Court in Florida of petit larceny theft, a misdemeanor, in violation of Florida Statute § 812.014.
     The defendant was ordered to pay a fine. Pursuant to U.S.S.G. § 4Al .2(e)(3), no criminal history
     point is added.

             3. On or about November 12, 2002, the defendant was convicted in the Eleventh Judicial
     Circuit Court in Florida of threatening to throw or discharge a bomb or destructive device in the
     second degree, a felony, in violation of Florida Statute § 790.162. The defendant received a
     sentence of one year of probation. Pursuant to U.S.S.G. § 4Al.2(e)(3), no criminal history point
     is added.

             4. On or about September 13, 2004, the defendant was convicted in Broward County
     Court in Florida of fraud by impersonation (displaying or causing the display of a fictitious driver's
     license), a felony, in violation of Florida Statute§ 322.212(3), and of fraud (possessing a fictitious
     driver's license), a felony, in violation of Florida Statute§ 322.212(5A). The defendant received
     a sentence of 18 months' probation. Pursuant to U.S.S.G. § 4Al.2(e)(3), no criminal history point
     is added.

             5. On or about May 9, 2014, the defendant was convicted in the Seventeenth Judicial
     Circuit Court in Florida of battery in the first degree, a misdemeanor, in violation of Florida Statute
     § 784.03(1), and of grand theft in the third degree, a felony, in violation of Florida Statute
     § 812.014. The defendant was sentenced to 21 months' probation. Pursuant to U.S.S.G.
     § 4A 1.1 (c ), one criminal history point is added.

             6. On or about June 25, 2014, the defendant was convicted in the Seventeenth Judicial
     Circuit Court in Florida of petit retail theft, a misdemeanor, in violation of Florida Statute
     § 812.014. The defendant was ordered to pay a fine. Pursuant to U.S.S.G. § 4Al. l(c), one criminal
     history point is added.


     04.24.2018
        Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 8 of 11


Letter to the Federal Defenders of New York                                                    Page 8
March 18, 2019


        7. On or about October 5, 2015, the defendant was convicted in Palm Beach County
Criminal Court in Florida ofretail theft, in violation of Florida Statute§ 812.015. The defendant
has not yet received a sentence. Pursuant to U.S.S.G. §§ 4Al.l(c) and 4Al.2(a)(4), one criminal
history point is added.

     In accordance with the foregoing, the defendant's Criminal History Category is II.
However, pursuant to U.S.S.G. § 3Al.4(b), the defendant's Criminal History Category is VI.

   C. Sentencing Range

         Based upon the calculations set forth above, the defendant's stipulated Guidelines sentence
is life imprisonment, to be followed by a mandatory term of 120 months' imprisonment (the
"Stipulated Guidelines Sentence"). In addition, after determining the defendant's ability to pay,
the Court may impose a fine pursuant to U.S.S.G. § 5El .2. At Guidelines level 43, the applicable
fine range is $50,000 to $500,000.

       The parties agree that neither a downward nor an upward departure from the Stipulated
Guidelines Sentence set forth above is warranted. Accordingly, neither party will seek any
departure or adjustment pursuant to the Guidelines that is not set forth herein. Nor will either party
in any way suggest that the Probation Office or the Court consider such a departure or adjustment
under the Guidelines.

        The parties agree that either party may seek a sentence above or below the Stipulated
Guidelines Sentence based upon the factors to be considered in imposing a sentence pursuant to
Title 18, United States Code, Section 3553(a).

         Except as provided in any written Proffer Agreement(s) that may have been entered into
between this Office and the defendant, nothing in this Agreement limits the right of the parties
(i) to present to the Probation Office or the Court any facts relevant to sentencing; (ii) to make any
arguments regarding where within the Guidelines range determined by the Court the defendant
should be sentenced, and regarding the factors to be considered in imposing a sentence pursuant
to Title 18, United States Code, Section 3553(a); (iii) to seek an appropriately adjusted Guidelines
range if it is determined based upon new information that the defendant's criminal history category
is different from that set forth above; and (iv) to seek an appropriately adjusted Guidelines range
or mandatory minimum term of imprisonment if it is subsequently determined that the defendant
qualifies as a career offender under U.S.S.G. § 4B 1.1. Nothing in this Agreement limits the right
of the Government to seek denial of the adjustment for acceptance ofresponsibility, see U.S.S.G.
§ 3E 1.1, regardless of any stipulation set forth above, if the defendant fails clearly to demonstrate
acceptance of responsibility, to the satisfaction of the Government, through his allocution and
subsequent conduct prior to the imposition of sentence.

        It is understood that pursuant to U.S.S.G. § 6B 1.4(d), neither the Probation Office nor the
Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
determination of the proper Guidelines to apply to the facts. In the event that the Probation Office
or the Court contemplates any Guidelines adjustments, departures, or calculations different from


04.24.2018
..           Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 9 of 11


     Letter to the Federal Defenders of New York                                                      Page 9
     March 18, 2019

     those stipulated to above, or contemplates any sentence different from the stipulated Guidelines
     Sentence, the parties reserve the right to answer any inquiries and to make all appropriate
     arguments concerning the same.

            It is understood that the sentence to be imposed upon the defendant is determined solely
     by the Court. It is further understood that the Guidelines are not binding on the Court. The
     defendant acknowledges that his entry of a guilty plea to the charged offenses authorizes the
     sentencing court to impose any sentence, up to and including the statutory maximum sentence.
     This Office cannot, and does not, make any promise or representation as to what sentence the
     defendant will receive. Moreover, it is understood that the defendant will have no right to
     withdraw his plea of guilty should the sentence imposed by the Court be different from the
     Guidelines Sentence set forth above.

              It is agreed (i) that the defendant will not file a direct appeal; nor bring a collateral
     challenge, including but not limited to an application under Title 28, United States Code, Section
     2255 and/or Section 2241; nor seek a sentence modification pursuant to Title 18, United States
     Code, Section 3582(c), of any sentence at or below the Stipulated Guidelines Sentence of life
     imprisonment, and (ii) that the Government will not appeal any sentence at or above the Stipulated
     Guidelines Sentence. This provision is binding on the parties even if the Court employs a
     Guidelines analysis different from that stipulated to herein. Furthermore, it is agreed that any
     appeal as to the defendant's sentence that is not foreclosed by this provision will be limited to that
     portion of the sentencing calculation that is inconsistent with (or not addressed by) the above
     stipulation. The parties agree that this waiver applies regardless of whether the term of
     imprisonment is imposed to run consecutively to or concurrently with the undischarged portion of
     any other sentence of imprisonment that has been imposed on the defendant at the time of
     sentencing in this case. The defendant further agrees not to appeal any term of supervised release
     that is less than or equal to the statutory maximum. The defendant also agrees not to appeal any
     fine that is less than or equal to $500,000, and the Government agrees not to appeal any fine that
     is greater than or equal to $50,000. The defendant also agrees not to appeal any special assessment
     that is less than or equal to $100. Notwithstanding the foregoing, nothing in this paragraph shall
     be construed to be a waiver of whatever rights the defendant may have to assert claims of
     ineffective assistance of counsel, whether on direct appeal, collateral review, or otherwise. Rather,
     it is expressly agreed that the defendant reserves those rights.

             The defendant hereby acknowledges that he has accepted this Agreement and decided to
     plead guilty because he is in fact guilty. By entering this plea of guilty, the defendant waives any
     and all right to withdraw his plea or to attack his conviction, either on direct appeal or collaterally,
     on the ground that the Government has failed to produce any discovery material, Jencks Act
     material, exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83 (1963), other than
     information establishing the factual innocence of the defendant, or impeachment material pursuant
     to Giglio v. United States, 405 U.S. 150 ( 1972), that has not already been produced as of the date
     of the signing of this Agreement.

            The defendant recognizes that, if he is not a citizen of the United States, his guilty plea and
     conviction make it very likely that his deportation from the United States is presumptively
     mandatory and that, at a minimum, he is at risk of being deported or suffering other adverse


     04.24.2018
..           Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 10 of 11


     Letter to the Federal Defenders of New York                                                  Page 10
     March 18, 2019

     immigration consequences. The defendant acknowledges that he has discussed the possible
     immigration consequences (including deportation) of his guilty plea and conviction with defense
     counsel. The defendant affirms that he wants to plead guilty regardless of any immigration
     consequences that may result from the guilty plea and conviction, even if those consequences
     include deportation from the United States. It is agreed that the defendant will have no right to
     withdraw his guilty plea based on any actual or perceived adverse immigration consequences
     (including deportation) resulting from the guilty plea and conviction. It is further agreed that the
     defendant will not challenge his conviction or sentence on direct appeal, or through litigation under
     Title 28, United States Code, Section 2255 and/or Section 2241, on the basis of any actual or
     perceived adverse immigration consequences (including deportation) resulting from his guilty plea
     and conviction.

            It is further agreed that should the convictions following the defendant's pleas of guilty
     pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-barred
     by the applicable statute oflimitations on the date of the signing of this agreement (including any
     counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
     be commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
     limitations between the signing of this Agreement and the commencement or reinstatement of such
     prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
     limitations with respect to any prosecution that is not time-barred on the date that this Agreement
     is signed.




     04.24.2018
        Case 1:18-cr-00820-JSR Document 17 Filed 03/28/19 Page 11 of 11


Letter to the Federal Defenders of New York                                                 Page 11
March 18, 2019

        Apart from any written Proffer Agreement(s) that may have been entered into between this
Office and defendant, this Agreement supersedes any prior understandings, promises, or
conditions between this Office and the defendant. No additional understandings, promises, or
conditions have been entered into other than those set forth in this Agreement, and none will be
entered into unless in writing and signed by all parties.

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        By:     ~bJJP-
                                              SamAde10g
                                              Emil J. Bove III
                                              Jane Kim
                                              Jason A. Richman
                                              Assistant United States Attorneys
                                              (212) 637-2038




                                              Ilan . r ff I ichael Ferrara
                                              Co-Chiefs, Terrorism & Int'l Narcotics Unit

AGREED AND CONSENTED TO:


~~                                            DATE




               elkin, Esq.                    DATE
                                                   3)I L/ It; I
Sarah J. a gartel, Esq.
Amy Gallicchio, Esq.
Attorneys for Cesar Altieri Sayoc




04.24.2018
